

115 HR 6504 IH: Stop the Tax Hike on Charities and Places of Worship Act
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6504IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Mr. Clyburn (for himself, Ms. Clarke of New York, Mr. Suozzi, Mr. Gene Green of Texas, Mr. Meeks, Mr. Thompson of Mississippi, Ms. Fudge, Mr. Carson of Indiana, Mr. Scott of Virginia, Ms. Bass, Mrs. Watson Coleman, Ms. Kelly of Illinois, Ms. Plaskett, Mr. David Scott of Georgia, Mrs. Demings, Ms. Wilson of Florida, Mr. Cleaver, Mr. Hastings, Mr. Butterfield, Mr. Veasey, Mr. Danny K. Davis of Illinois, Mr. Evans, Ms. Jackson Lee, Mr. McEachin, Mr. Clay, Mr. Rush, Ms. Eddie Bernice Johnson of Texas, Mrs. Beatty, Mr. Payne, Ms. Blunt Rochester, Ms. Sewell of Alabama, and Ms. Adams) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the increase in unrelated business taxable
			 income by amount of certain fringe benefit expenses.
	
 1.Short titleThis Act may be cited as the Stop the Tax Hike on Charities and Places of Worship Act. 2.Repeal of increase of unrelated business taxable income by amount of certain fringe benefits (a)In generalSection 512(a) of the Internal Revenue Code of 1986 is amended by striking paragraph (7).
 (b)Effective dateThe amendment made by this section shall take effect as if included in section 13703 of Public Law 115–97.
			3.Increase in tax imposed on corporations
 (a)In generalSection 11(b) of the Internal Revenue Code of 1986 is amended by striking 21 and inserting 22. (b)Effective dateThe amendment made by this section shall apply with respect to taxable years beginning after the date of the enactment of this Act.
			